UPON A REHEARING EN BANC
By published opinion dated August 1, 2000, a divided panel of this Court reversed the judgment of the trial court, which awarded custody of the minor children to the father. See Hughes v. Hughes, 33 Va.App. 160, 531 S.E.2d 654 (2000). We stayed the mandate of that decision and granted a rehearing en banc.
Upon rehearing en banc, the stay of this Court’s August 1, 2000 mandate is lifted, and the judgment of the trial court is *377reversed for the reasons set forth in the majority panel opinion.
This order shall be published and certified to the trial court.